Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Roberts 8/4/2021.    
Claims 1, 2, 5, 7-11 & 13-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art, Da Costa, (US 2015/0130707) fails to disclose, suggest or render obvious, in combination with the other claimed limitations: the one or more memories is configured to store a frequency model function representing a model of vibration frequency transition, wherein the frequency model function includes, as variables thereof, a frequency variable representing a frequency for a period in the model and a period variable for that period, wherein the frequency model function indicates a model that non-uniquely specifies a vibration pattern for a vibrator;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The application has been amended as follows: 




1.  (Currently Amended)  An information processing system comprising a vibrator, one or more processors, and one or more memories, wherein:
the one or more memories is configured to store a frequency model function representing a model of vibration frequency transition, wherein the frequency model function includes, as variables thereof, a frequency variable representing a frequency for a period in the model and a period variable for that period, wherein the frequency model function indicates a model that non-uniquely specifies a vibration pattern for a vibrator;
the one or more processors is configured to:
	determine a value of the frequency variable and a value of the period variable;
	generate vibration information representing a vibration pattern that is defined by a frequency transition obtained by applying the value of the frequency variable and the value of the period variable to the frequency model function; and
	control vibration of the vibrator based on the vibration information.

2.  (Currently Amended)  The information processing system according to claim 1, wherein:
the one or more memories is configured to store a plurality of frequency model functions representing different models of frequency transition; and
the one or more processors is further configured to determine function specifying information that specifies one of the plurality of frequency model functions; and
the one or more processors is configured to generate the vibration information representing a vibration pattern that is defined by a frequency transition obtained by applying the value of the frequency variable and the value of the period variable to the frequency model function specified by the determined function specifying information.

5.  (Currently Amended)  The information processing system according to claim 1, wherein:
the one or more memories is configured to further store an amplitude model function representing a model of vibration amplitude transition, wherein the amplitude model function includes, as a variable thereof, an amplitude variable representing an amplitude of vibration;
the one or more processors is further configured to determine a value of the amplitude variable; and
the one or more processors is configured to generate the vibration information representing a vibration pattern that is defined by a frequency transition and an amplitude transition, wherein the frequency transition is obtained by applying the value of the frequency variable and the value of the period variable to the frequency model function, and the amplitude transition is obtained by applying the value of the amplitude variable to the amplitude model function.

7.  (Currently Amended)  The information processing system according to claim 1, wherein:
the one or more processors is configured to determine a plurality of sets of values of the frequency variable and values of the period variable; and
the one or more processors is configured to generate the vibration information representing one vibration pattern that is obtained by combining together vibration patterns whose vibration periods do not overlap with each other from among a plurality of vibration patterns based on the determined sets of values of the frequency variable and values of the period variable.

8.  (Currently Amended)  The information processing system according to claim 7, wherein:
the vibrator is configured to vibrate in a waveform obtained by synthesizing together vibration waveforms corresponding to a first number of sets of vibration information, wherein the first number is two or more;
the one or more processors is configured to generate a second number of sets of values of the frequency variable and values of the period variable, wherein the second number is greater than the first number; and
the one or more processors is configured to combine two or more of the determined second number of sets of vibration patterns into one vibration pattern, thereby generating the first number of sets of vibration information representing the first number of vibration patterns, wherein the first number of vibration patterns includes the one combined vibration pattern and one or more remaining uncombined vibration pattern.

9.  (Currently Amended)  The information processing system according to claim 1, wherein:
the frequency model function further includes a repetition variable as a variable thereof;
the one or more processors is further configured to determine a value of the repetition variable; and
the one or more processors is configured to generate vibration information representing a repetitive vibration pattern obtained by repeating a vibration pattern for a number of times represented by the determined repetition variable, wherein the vibration pattern is defined by a frequency transition obtained by applying the value of the frequency variable and the value of the period variable to the frequency model function.

10.  (Currently Amended)  The information processing system according to claim 1, further comprising a first apparatus having the vibrator, and a second apparatus configured to communicate with the first apparatus, wherein:
the second apparatus is configured to:
	store the frequency model function;
	determine a value of the frequency variable and a value of the period variable;
	generate the vibration information; and
	transmit the vibration information to the first apparatus; and
the first apparatus is configured to:
	receive the vibration information from the second apparatus; and
	control vibration of the vibrator based on the received vibration information.

11.  (Currently Amended)  The information processing system according to claim 1, further comprising a first apparatus having the vibrator, and a second apparatus configured to wirelessly communicate with the first apparatus, wherein:
the second apparatus is configured to:
	determine a value of the frequency variable and a value of the period variable; and
	transmit the value of the frequency variable and the value of the period variable to the first apparatus; and
the first apparatus is configured to:
	receive the value of the frequency variable and the value of the period variable from the second apparatus;
	generate the vibration information based on the received value of the frequency variable and the received value of the period variable; and
	control vibration of the vibrator based on the vibration information.

13.  (Currently Amended)  The information processing system according to claim 11, wherein:
the first apparatus is configured to send a reply to the second apparatus in response to the receipt of the value of the frequency variable and the value of the period variable from the second apparatus; and
the second apparatus is configured to resend the value of the frequency variable and the value of the period variable to the first apparatus when there is no reply from the first apparatus within an amount of time since the transmission of the value of the frequency variable and the value of the period variable.

14.  (Currently Amended)  A non-transitory computer-readable storage medium storing an information processing program executable via one or more processors of an information processing apparatus controlling a vibrator, wherein:
the information processing apparatus stores a frequency model function representing a model of vibration frequency transition, wherein the frequency model function includes, as variables thereof, a frequency variable representing a frequency for a certain period in the model and a period variable relating to the period, wherein the frequency model function indicates a model that non-uniquely specifies a vibration pattern for a vibrator;
the information processing program, when executed, causes the one or more processors to perform operations comprising:
	determining a value of the frequency variable and a value of the period variable; and
	generating vibration information representing a vibration pattern that is defined by a frequency transition obtained by applying the value of the frequency variable and the value of the period variable to the frequency model function; and
the vibrator is controlled based on the vibration information.

15.  (Currently Amended)  An information processing method executable using an information processing system including a vibrator, wherein:
the information processing system stores a frequency model function representing a model of vibration frequency transition, wherein the frequency model function includes, as variables thereof, a frequency variable representing a frequency for a certain period in the model and a period variable relating to the period, wherein the frequency model function indicates a model that non-uniquely specifies a vibration pattern for a vibrator; and
the information processing method includes:
determining a value of the frequency variable and a value of the period variable;
generating vibration information representing a vibration pattern that is defined by a frequency transition obtained by applying the value of the frequency variable and the value of the period variable to the frequency model function; and
controlling vibration of the vibrator based on the vibration information.

16.  (Currently Amended)  An information processing apparatus comprising a vibrator, one or more processors, one or more memories, and a receiver, wherein:
the one or more memories is configured to store a frequency model function representing a model of vibration frequency transition, wherein the frequency model function includes, as variables thereof, a frequency variable representing a frequency for a period in the model and a period variable for that period, wherein the frequency model function indicates a model that non-uniquely specifies a vibration pattern for a vibrator;
the receiver is configured to receive a value of the frequency variable and a value of the period variable from another apparatus different from the information processing apparatus; and
the one or more processors is configured to:
	generate vibration information representing a vibration pattern that is defined by a frequency transition obtained by applying the received value of the frequency variable and the received value of the period variable to the frequency model function; and
	control vibration of the vibrator based on the vibration information.

17.  (Currently Amended)  An information processing apparatus capable of wirelessly communicating with an apparatus having a vibrator, the information processing apparatus comprising one or more processors and a transmitter, wherein:
the apparatus having the vibrator is configured to store a frequency model function representing a model of vibration frequency transition, wherein the frequency model function includes, as variables thereof, a frequency variable representing a frequency for a period in the model and a period variable for that period, wherein the frequency model function indicates a model that non-uniquely specifies a vibration pattern for a vibrator;
the one or more processors is configured to determine a value of the frequency variable and a value of the period variable; and
the transmitter is configured to transmit the value of the frequency variable and the value of the period variable to the apparatus having the vibrator.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715